         Case 2:17-cr-00027-TLN Document 85 Filed 09/01/21 Page 1 of 5


 1
     Darren M. Richie, Esq., State Bar No. 316116
 2   DRE LAW, APC
     206 West 4th Street, Suite 330
 3
     Santa Ana, CA 92701
 4   Tel: (213) 265-7888
     Fax: (844) 314-1380
 5
     darren@dre.law
 6
     Attorney for Defendant
 7
     TIQUON RAMON HICKS
 8
                        UNITED STATES DISTRICT COURT
 9
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                Case No. 2:17-cr-00027-TLN
12
                      Plaintiff,              STIPULATION AND ORDER TO
13
                                              CONTINUE STATUS CONFERENCE,
14           v.                               HEARING ON MOTION FOR
                                              RECONSIDERATION OF ORDER OF
15
      TIQUON RAMON HICKS                      DETENTION; AND HEARING ON
16              Defendant                     MOTION TO DISMISS INDICTMENT
17                                            Current Date: September 16, 2021
18                                            Proposed Date: October 14, 2021

19                                            Honorable Troy L. Nunley
20

21

22         IT IS HEREBY STIPULATED by and between Assistant United States
23
     Attorney, Jason Hitt, counsel for Plaintiff, and Darren M. Richie, counsel for
24

25   Defendant, TIQUON RAMON HICKS, that the Court make the following findings
26
     and Order as follows:
27
        1. By previous order, this matter was set for status conference, hearing on
28

                                           1
                          STIPULATION AND ORDER TO CONTINUE HEARING
      Case 2:17-cr-00027-TLN Document 85 Filed 09/01/21 Page 2 of 5


 1
        Defendant’s motion for reconsideration of order of detention, and hearing on

 2      Defendant’s motion to dismiss indictment on September 16, 2021.
 3
     2. By this stipulation, the Defendant now moves to continue the status conference,
 4

 5      hearing on Defendant’s motion for reconsideration of order of detention, and

 6      hearing on Defendant’s motion to dismiss indictment until October 14, 2021, and
 7
        to exclude time between September 16, 2021 and October 14, 2021, under
 8

 9      Local Code T4. Plaintiff does not oppose this request.

10   3. The Parties agree and stipulate, and request that the Court find the following:
11
              a. On August 18, 2021, defense counsel learned of a family obligation
12

13                on September 16, 2021 that conflicts with the hearings in this matter.

14                Defense counsel is located in Southern California, and is unable to
15
                  travel to Sacramento for the in-person hearing in this matter on
16

17                September 16, 2021.

18            b. Counsel for defendant believes that failure to grant the above-
19
                  requested continuance would deny him the reasonable time necessary
20

21                for effective preparation and representation of the Defendant, taking
22                into account exercise due diligence.
23
              c. Should this Court continue the hearings in this matter to October 14,
24

25                2021, the Government’s opposition to Defendant’s motions would be
26                due on September 30, 2021. The Defendant’s reply would be due on
27
                  October 7, 2021.
28

                                       2
                     STIPULATION AND ORDER TO CONTINUE HEARING
           Case 2:17-cr-00027-TLN Document 85 Filed 09/01/21 Page 3 of 5


 1
                   d. The Government does not object to the continuance.

 2                 e. Based on the above-stated findings, the ends of justice served by
 3
                       continuing the case as requested outweigh the interest of the public
 4

 5
                       and the Defendant in a trial within the original date prescribed by the

 6                     Speedy Trial Act.
 7
                   f. For the purpose of computing time under the Speedy Trial Act, 18
 8

 9                     U.S.C. § 3161, et seq., within which trial must commence, the time

10                     period of September 16, 2021 to October 14, 2021, inclusive, is
11
                       deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv)
12

13                     [Local Code T4] because it results from a continuance granted by the

14                     Court at the Defendant’s request on the basis of the Court’s finding
15
                       that the ends of justice served by taking such action outweigh the best
16

17                     interest of the public and the Defendant in a speedy trial.

18        4. Nothing in this stipulation and order shall preclude a finding that other
19
             provisions of the Speedy Trial Act dictate the additional time periods are
20

21           excludable from the period within which a trial must commence.
22   //
23
     //
24

25   //
26   //
27
     //
28

                                             3
                            STIPULATION AND ORDER TO CONTINUE HEARING
          Case 2:17-cr-00027-TLN Document 85 Filed 09/01/21 Page 4 of 5


 1
     All counsel have reviewed the proposed order and authorized Darren M. Richie to

 2   sign it on their behalf.
 3
     IT IS SO STIPULATED
 4

 5   Dated: August 30, 2021               /s/Darren M. Richie
                                          JASON HITT
 6                                        Darren M. Richie on behalf of JASON HITT
 7
     Dated: August 30, 2021               /s/Darren M. Richie
 8                                        Darren M. Richie
 9                                        Attorney for Defendant
                                          TIQUON RAMON HICKS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
                          STIPULATION AND ORDER TO CONTINUE HEARING
         Case 2:17-cr-00027-TLN Document 85 Filed 09/01/21 Page 5 of 5


 1

 2

 3
                        UNITED STATES DISTRICT COURT
 4                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                Case No. 2:17-cr-00027-TLN
 7
                      Plaintiff,              ORDER TO CONTINUE HEARING
 8           v.
 9                                            Honorable Troy L. Nunley
     TIQUON RAMON HICKS
10             Defendant.
11

12   GOOD CAUSE HAVING BEEN SHOWN, and by the stipulation of the parties:

13   The status conference, hearing on the motion for reconsideration of order of
14
     detention, and hearing on motion to dismiss indictment in the matter of Tiquon
15

16   Ramon Hicks will be continued from September 16, 2021 to October 14, 2021, at

17   9:30 a.m. The Government’s opposition brief will be due September 30, 2021. The
18
     Defendant’s reply brief will be due October 7, 2021.
19

20   IT IS SO ORDERED.
21
     DATED: August 31, 2021
22
                                                      Troy L. Nunley
23                                                    United States District Judge

24

25

26

27

28

                                               1
                                   ORDER TO CONTINUE HEARING
